Name: 81/982/EEC: Commission Decision of 19 November 1981 establishing that the apparatus described as 'Hewlett Packard-network analyzer, model 8410 B, with harmonic frequency converter, model 8411 A, polar display, model 8414 A and reflection/transmission test unit, model 8743 A' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering
 Date Published: 1981-12-16

 Avis juridique important|31981D098281/982/EEC: Commission Decision of 19 November 1981 establishing that the apparatus described as 'Hewlett Packard-network analyzer, model 8410 B, with harmonic frequency converter, model 8411 A, polar display, model 8414 A and reflection/transmission test unit, model 8743 A' may not be imported free of Common Customs Tariff duties Official Journal L 361 , 16/12/1981 P. 0022 - 0022COMMISSION DECISION of 19 November 1981 establishing that the apparatus described as "Hewlett Packard - network analyzer, model 8410 B, with harmonic frequency converter, model 8411 A, polar display, model 8414 A and reflection/transmission test unit, model 8743 A" may not be imported free of Common Customs Tariff duties (81/982/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 14 May 1981, the Federal Republic of Germany has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Hewlett Packard - network analyzer, model 8410 B, with harmonic frequency converter, model 8411 A, polar display, model 8414 A and reflection/transmission test unit, model 8743 A", to be used for the development of a submm-heterodyne receiver for research on the submm-radiation of astronomical objects and in particular for measuring the intermediate frequency impedance of a quasi-optical mixer, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 30 October 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an analyzer; Whereas it does not have the requisite objective characterisitics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus ; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Hewlett Packard - network analyzer, model 8410 B, with harmonic frequency converter, model 8411 A, polar display, model 8414 A and reflection/transmission test unit, model 8743 A", which is the subject of an application by the Federal Republic of Germany of 14 May 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 November 1981. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.